internal_revenue_service number release date index number --------------------------- ---------------------------------------------- ---------------------------------------------- ------------------------- -------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------- telephone number -------------------- refer reply to cc ita b06 plr-125049-06 date date --------------------------------------------------------------------------------- ---------- ------------------------ ---------------------------- -------------------------------------- legend taxpayer ------------------------------------------------------------------------------------------------------------ parent country date date date dollar amount a dollar amount b dollar amount c dollar amount d dollar amount e dollar amount f number x number y ------------------ ---------------- ---------------- ---------------- -------------- -------------- -------------- ----- ----- ------- ------- ------- -------------- -------------- -------------- -------------- plr-125049-06 percentage percentage percentage percentage year year year dear ------------------ this letter is in response to the letter submitted by taxpayer's authorized representatives in which a ruling was requested regarding the conformity requirements of sec_472 sec_472 and sec_472 of the internal_revenue_code specifically the ruling requested is that parent a foreign_corporation may issue consolidated financial statements to its shareholders and creditors reporting u s subsidiaries’ operations other than on a last-in_first-out lifo basis without violating the lifo conformity requirement set forth in sec_472 e and g parent is a corporation organized under the laws of country for financial statement purposes parent is subject_to generally_accepted_accounting_principles of country taxpayer is a wholly-owned u s subsidiary of parent the activities of parent taxpayer and taxpayer’s subsidiaries are reported on the consolidated financial statements of parent parent values its inventory in its worldwide consolidated financial statements on a non- lifo basis for country tax purposes parent likewise uses a non-lifo method_of_accounting for inventories taxpayer and its u s subsidiaries join in the filing of a consolidated u s federal_income_tax return using a week tax_year ending each year on date taxpayer’s u s subsidiaries u s subs use the lifo_method of valuing inventory for federal_income_tax purposes parent began its business operations in year in country where it operates as a franchisor and warehouse supplier of franchised retail stores under the franchise plr-125049-06 agreements parent supplies franchisees with percentage of the products stocked in the stores parent provides its network of franchised stores with centralized purchasing distribution marketing training human resources management operational consulting and information systems services as well as participation in the parent’s private label program as of date number x stores operate in country under the parent’s franchise banner parent owns significant country real_estate_assets that it leases to franchisees relating to number y of the store locations the balance of the store locations are leased by parent who subleases the locations to franchisees parent’s ownership of the country real_estate_assets enables it to ensure that prime store locations remain under the banner of the parent’s name per parent’s financial statements as of date revenues from country operations were dollar amount a and revenues from country operations were expected to be in excess of dollar amount b for the year ending date such revenues were dollar amount c for the prior year-end the book_value of country assets as of date was dollar amount d which constituted percentage of total worldwide assets as of date country operating income was dollar amount e which constituted percentage of total worldwide operating income further as of date country earnings before interest taxes depreciation and amortization ebitda was dollar amount f which constituted percentage of total worldwide ebitda parent via taxpayer began owning and operating retail outlets in the u s in year and has grown its u s business primarily through a series of acquisitions taxpayer’s most recent acquisition of u s subsidiaries in year significantly increased the level of u s operations and thus reduced the relative percentage of country assets compared to total worldwide assets accordingly the percentage of operating_assets used by the worldwide group in foreign operations as reflected in the consolidated financial statements of the group constitutes less than percent of the total worldwide operating_assets since taxpayer’s year acquisition of u s subsidiaries country revenues have increased in total while the number of franchised retail stores has remained substantially the same taxpayer requests the following rulings that parent has substantial foreign operations within the meaning of revrul_78_246 1978_1_cb_146 and consequently the issuance of consolidated financial statements by parent to its shareholders and creditors reporting the u s subs’ operations on a non- lifo basis does not violate the lifo conformity requirement set forth in sec_472 e and g plr-125049-06 sec_472 provides that a taxpayer that elects to use the lifo inventory_method for federal_income_tax purposes must establish to the satisfaction of the commissioner that it has used no method other than lifo in inventorying goods specified in its lifo election to ascertain income profit or loss for the first taxable_year for which the method is to be used for the purpose of a report or statement covering such taxable_year to shareholders partners or other proprietors or to beneficiaries or for credit purposes sec_472 imposes a requirement similar to that contained in sec_472 for taxable years subsequent to the year of the lifo election and provides that the taxpayer may be required to discontinue the use of the lifo inventory_method if this requirement is violated sec_472 provides that all members of the same group_of_financially_related_corporations are treated as a single_taxpayer for purposes of the lifo conformity requirement of sec_472 and e the term group_of_financially_related_corporations means any affiliated_group as defined in sec_1504 determined by substituting percent for percent each place it appears and any group of corporations that consolidate or combine for purposes of financial statements revrul_78_246 holds that it is inappropriate to impose the lifo_method of inventory_valuation upon a foreign parent_corporation with respect to the inventory of any subsidiary that uses the lifo_method of accounting for federal_income_tax purposes when the group is engaged in substantial foreign operations accordingly the lifo_method of accounting need not be used in the consolidated financial statements issued by a foreign parent_corporation provided that the foreign parent owns either directly or through members of its consolidated_group operating_assets of substantial value which are used in foreign operations revrul_78_246 provides that operating_assets are considered to be used in foreign operations if they are owned by and used in the business of corporations that are members of the consolidated_group are foreign_corporations do not use the lifo_method of accounting for federal_income_tax purposes and engage in a business outside the u s operating_assets for purposes of this test are all the assets necessary for the conduct of an active operating company the foreign parent_corporation will be considered as owning substantial foreign assets if the total value of such assets constitute sec_30 percent or more of the total operating_assets of the consolidated_group the percent test this determination will be made annually and normally will be made on the basis of the asset valuation reflected in the consolidated financial statements of the group for the year revrul_78_246 further holds that whether a foreign parent is engaged in substantial foreign operations will be decided on the basis of all the facts and circumstances presented if the consolidated_group does not satisfy the foregoing percent test plr-125049-06 taxpayer represents that it does not meet the percent test for establishing substantial foreign operations under revrul_78_246 thus to fall within the provision of revrul_78_246 parent must be engaged in substantial foreign operations based on all the facts and circumstances we conclude that parent is engaged in substantial foreign operations on the basis of all the facts and circumstances presented the scale of parent’s foreign operations is substantial as evidenced by several financial factors including the amounts of its revenues and assets that are attributable to the operation of an active business in country further the profitability of parent’s foreign assets is underscored by the amounts of operating income and ebitda generated by its active business operations in country as well as the substantial percentages that those amounts constitute of the total worldwide amounts of operating income and ebitda operational factors also indicate the substantiality of parent’s active foreign operations parent first established its business operations in country before expanding into the u s market in this regard parent has developed substantially supplied and serviced a significant number of franchised retail outlets in country further parent both owns and leases numerous store locations to franchisees and leases then subleases numerous store locations to franchisees to ensure that prime store locations remain under the banner of the parent’s name accordingly it is ruled that for federal_income_tax purposes for parent’s fiscal_year ending date on the basis of all the facts and circumstances presented parent has substantial foreign operations within the meaning of revrul_78_246 1978_1_cb_146 and consequently for the fiscal_year ending date the issuance of consolidated financial statements by parent to its shareholders and creditors reporting the u s subs’ operations on a non-lifo basis does not violate the lifo conformity requirement set forth in sec_472 e and g this ruling applies only to the taxable_year ending date and does not apply to any subsequent taxable_year specifically no opinion is stated as to whether parent has substantial foreign operations for subsequent years or whether parent may issue consolidated financial statements for subsequent years reporting u s subs’ operations on a non-lifo basis without violating the lifo conformity requirements in addition taxpayer and u s subs must otherwise comply with the lifo conformity requirements of sec_472 e and g in inventorying their goods to ascertain income profit or loss for the purposes of a report or statement covering the taxable_year for which the lifo_method is used to shareholders partners other proprietors or beneficiaries or for credit purposes plr-125049-06 as provided under sec_1_472-3 of the income_tax regulations whether or not the lifo_method once adopted may be continued and the propriety of all computations incidental to the use of such method will be determined by the commissioner in connection with the examination of the taxpayer's income_tax returns accordingly this letter should not be construed as a ruling as to whether taxpayer’s or u s subs’ use of the lifo inventory_method and relevant computations are in accordance with sec_472 and the regulations thereunder a copy of this letter should be attached to taxpayer's consolidated federal_income_tax return for the taxable_year ended date pursuant to a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely jeffery g mitchell chief branch office of associate chief_counsel income_tax accounting cc -----------------------
